Citation Nr: 0638013	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1965 
to November 1968 and from May 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2001 and November 2001, prior to the initial decision 
on the claim in June 2002.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the March 2004 statement of the case (SOC) and the May 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001 and November 2001 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2001 and November 2001 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The April 2001 and November 2001 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2001 and November 2001 
letters informed the veteran that it was still his 
responsibility to ensure that his records are received by VA.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection for PTSD, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to service 
connection for PTSD, and thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded VA 
examinations in February 2002 and March 2002.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as a cook, and there is no indication in his 
personnel records that he was assigned to or participated in 
combat duties.  Nor do his service records show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran has been awarded 
several medals, including the National Defense Medal, the 
Vietnam Service Medal with a bronze service star, and the 
Republic of Vietnam Campaign Medal; however, none of his 
awards are indicative of combat.  As such, the Board finds 
that the veteran is not shown to have engaged in combat with 
the enemy.  

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to a traumatic stressor during his period 
of service, he has not provided specific details regarding 
his claimed stressors despite several inquiries.  In this 
regard, a letter was sent to the veteran in January 2002 
informing him that VA needed his personal description of the 
traumatic events and of subsequent changes in his behavior.  
In particular, it was requested that he provide the dates and 
places of his military assignments as well as his specific 
duties at the time of each traumatic event.  He was also 
instructed to identify and describe the events or experiences 
that he found most upsetting, including the date and place 
where the events occurred, the names of any individuals 
involved, the duration of the events, and his role in those 
events.  However, the Board notes that no response was 
received from the veteran.

The veteran was later afforded a VA PTSD examination at which 
time he denied experiencing any traumas in Vietnam.  He 
stated that his only problem in the military was following 
the rules and that he did not have any particular trauma.  In 
fact, the examiner noted that the veteran did not identify a 
traumatic incident at any time during the interview that 
would be consistent with the diagnosis of PTSD.

The RO subsequently sent the veteran a letter in April 2003 
informing him that he needed to complete the enclosed 
stressor detail forms in order for the occurrence of any 
claimed stressful episode to be verified.  The forms 
requested information regarding his claimed in-service 
stressors, such as a detailed description, the date and 
location of each incident, the names of other individuals 
involved, and his unit designation.  The veteran did not 
return those forms, nor did he submit any other form of 
response.

The veteran did later submit a VA Form 9 in April 2004 in 
which he clamed that he was subjected to combat conditions in 
Vietnam, which caused his PTSD.  Similarly, his 
representative submitted a statement in November 2005 in 
which he contended that the veteran's duties in Vietnam 
included guard and ammunition specialist and that he was 
involved in combat during such duties.  However, the veteran 
and his representative did not submit any evidence of such 
combat, nor did they provide any details about a specific 
incident.  

In this case, VA is unable to verify any of the veteran's 
claimed in-service stressors, and his lay testimony is 
insufficient, standing alone, to establish service 
connection. Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  The veteran has 
provided nothing more than general assertions regarding his 
alleged stressors so that an attempt at verifying those 
stressors could not be made, and there is no evidence 
corroborating the appellant's claimed stressors.  Thus, 
because none of the veteran's previous diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for PTSD is denied.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bilateral hearing loss.  The veteran's 
service medical records show that he was provided an 
enlistment examination in December 1965 during which he 
reported recently having otitis with the sound of draining in 
his left ear.   On the authorized audiological evaluation 
performed in conjunction with the enlistment examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
+35( 
+50)
+40 
(+50)
-125 (-
115)
+45 
(+50)
LEFT
+20 
(+35)
+15 
(+25)
-5 (+5)
+15 
(+20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

A recheck rudmose audiogram found the decibels to be as 
follows:

 



HERTZ


500
1000
2000
4000
RIGHT
+35 
(+50)
+5 (+10)
-5 (+5)
+30 
(+35)
LEFT
+20 
(+35)
+15 
(+25)
-5 (5)
+10 
(+15)

The examiner listed the veteran's diagnosis as hearing loss.  
As such, the veteran had preexisting hearing loss noted on 
his enlistment examination, and the presumption of soundness 
does not apply.  

The veteran's service medical records also show that he later 
sought treatment in February 1972 at which time he reported 
having difficulty hearing in his left ear.  Nevertheless, the 
evidence of record does not include a medical opinion 
addressing whether the veteran's preexisting hearing loss was 
aggravated during his period of service.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any hearing loss that may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to comment 
as to whether the veteran's preexisting 
hearing loss worsened in severity during 
service.  If so, he should indicate 
whether the increase in severity was 
consistent with the natural progression 
of the disease or whether the increase 
represented a permanent worsening or 
"aggravation" of the disease beyond its 
natural progression.  In responding to 
this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted with 
symptoms, has worsened.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


